Citation Nr: 0207222	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to service-connected 
spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  The veteran died in October 1999; the 
appellant is his widow.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating action 
by which the RO denied, inter alia, the claim on appeal.  The 
appellant was sent notice of that decision later that same 
month.  A notice of disagreement was received in August 2000 
and a statement of the case was issued in August 2000.  A 
substantive appeal was received from the appellant in October 
2000.  

In June 2001, the Board remanded the claim to the RO for 
additional development and adjudication.  After completing 
the actions requested on remand, the RO continued the denial 
of the claim; hence, it has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant notification and development action needed 
to render a fair decision on the issue on appeal has been 
accomplished.

2.  At the time of the veteran's death in October 1999, 
service connection was in effect for lumbosacral strain with 
osteoporosis of the spine and collapsed vertebra, evaluated 
as 60 percent disabling; superficial scar of the left 
anterior thigh, anal fistula and tonsillectomy, each 
evaluated as noncompensably disabling.  There was no claim 
for service connection pending before VA at the time of his 
death.

3.  The veteran's death certificate lists his cause of death 
as respiratory failure, due to or as a consequence of chronic 
obstructive pulmonary disease and smoking.  

4.  Following a comprehensive review of the claims file, a VA 
physician concluded that it was highly likely that the 
veteran's death was to a cardiac disability (shown to have 
developed later in life), rather than a respiratory failure 
of any cause.  

5.  There is no competent and probative evidence of a nexus 
between the veteran's death and any service-connected 
disability, and the only opinion on the question of whether 
such a relationship exists militates against the claim.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1112, 1310, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.310, 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the case was remanded in June 
2002 so that further development could be conducted and the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) could be 
considered.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

In the August 2000 statement of the case, November 2000 and 
February 2002 supplemental statements of the case, and the 
June 2001 Board remand and correspondence, the RO and Board 
notified the appellant and her representative of the law and 
regulations governing entitlement to the benefit she seeks, 
the evidence that would substantiate her claim, and the 
evidence which has been considered in connection with her 
appeal.  Following the Board's notice of the VCAA in its June 
2001 remand, the RO, in September 2001, provided to the 
appellant and her representative notice of the obligations of 
VA and claimants pursuant thereto, and invited her to submit 
information and evidence concerning her claim.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support her claim, 
and provided ample opportunity to submit information and 
evidence.  

Furthermore, the RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  In fact, it appears 
that all existing evidence pertinent to the claim has been 
associated with the claims file.  The appellant has submitted 
private medical records in support of her claim.  Moreover, 
in compliance with the Board's remand, a VA physician 
reviewed the record and provided a medical in connection with 
the claim.  The Board notes that neither the appellant nor 
her representative has identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim on appeal that has not been obtained.  Indeed, 
following the RO's September 2001 letter to the veteran, she 
responded, a few days later, that she did not know of any 
additional evidence that needed to be obtained. 

Under these circumstances, the Board finds that adjudication 
of the above-referenced issue at this juncture poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

I.  Background

The veteran died in October 1999.  The death certificate, 
certified by Ingrid Wohlgemuth, M.D. and dated in November 
1999, listed the immediate cause of death as respiratory 
failure, due to or as a consequence of chronic obstructive 
pulmonary disease (COPD) and smoking.  An autopsy was not 
performed.  

At the time of the veteran's death, service connection was in 
effect for lumbosacral strain with osteoporosis of the spine 
and collapsed vertebra, evaluated as 60 percent disabling; 
and superficial scar of the left anterior thigh, anal fistula 
and tonsillectomy, each evaluated as noncompensably 
disabling.  There was no claim for service connection pending 
before VA at the time of his death. 

VA treatment records dated in October 1999 note that the 
veteran, known to have congestive heart failure, aortic 
stenosis and anemia, presented for a scheduled appointment 
with complaints of increasing bilateral lower extremity and 
right upper extremity edema.  He was further noted to have 
dyspnea on exertion with minimal exercise tolerance.  He did 
not have chest pain.  He was admitted for diuresis.  
Approximately one week later, treatment was considered 
maximized and the veteran was discharged.  The diagnoses 
included congestive heart failure, aortic stenosis and 
anemia.  

Terminal hospital records from Monongalia General Hospital 
include the report of a history and physical conducted by Dr. 
Wohlgemuth upon the veteran's admission.  The report noted 
the veteran's complaint that, on the day of admission, he had 
developed acute worsening of his shortness of breath, without 
fever, chills or chest pain.  He had been discharged from the 
VA hospital approximately 10 days prior.  He was noted to 
have had episodes of congestive heart failure and according 
to his family, had a high-grade aortic stenosis.  Dr. 
Wohlgemuth noted that the veteran was a non-smoker.  The 
diagnoses included acute myocardial infarction and congestive 
heart failure; treatment was initiated.

In a treatment summary prepared in November 1999, Dr. 
Wohlgemuth noted that the veteran had been admitted through 
the emergency department with the main complaint of shortness 
of breath.  He had a history of severe aortic stenosis and 
had, in the past, several episodes of congestive heart 
failure.  Dr. Wohlgemuth noted that the veteran had not 
tolerated the initial treatment regimen and it was decided 
that further therapy would not be pursued.  He expired prior 
to being discharged to hospice care.  

In various statements submitted in support of the appeal, the 
appellant has contended that the veteran's service-connected 
back disability contributed to his death.  She has maintained 
that his fragile spine created a posture that adversely 
affected his ability to breathe.  The appellant also has 
disagreed with the notation on the death certificate that 
smoking contributed to the veteran's death as he had not been 
a smoker.   

Subsequent to the Board remand, the RO gave the appellant 
information on the claims process and afforded her the 
opportunity to submit additional evidence in support of her 
claim.  In September 2001, the veteran's adult children 
submitted statements that he had not smoked during their 
lifetimes.  

In January 2002, a VA physician reviewed the claims folder 
for the purpose of offering an opinion regarding the cause of 
the veteran's death.  The physician noted that there was 
"abundant evidence" throughout the record that the veteran 
suffered cardiac problems during the last few years of his 
life, leading eventually to congestive heart failure.  The 
physician noted that the diagnoses at the time of the October 
1999 VA hospitalization included severe congestive heart 
failure, atrial fibrillation, aortic stenosis, coronary 
artery disease, hypertension, anemia, thrombopenia and 
multiple compression fractures of the spine.  This physician 
noted that the most common cause of congestive heart failure 
is coronary artery disease.  

The physician reviewed records pertaining to the veteran's 
final hospital admission at Monongalia General Hospital and 
noted the initial assessment of acute myocardial infarction, 
based on diagnostic tests and findings of congestive heart 
failure.  This physician further noted that a chest x-ray 
study conducted during that hospitalization showed cardiac 
enlargement and congestive heart failure pattern.  The 
physician noted that there were no further notes found for 
the three-day period following the chest x-ray until the 
veteran's death.  That notwithstanding, the physician also 
noted his assumption that the veteran had "likely died 
either of complications from his acute myocardial infarction 
and/or from congestive heart failure."

The VA physician further noted that the information recorded 
on the death certificate was at variance with the medical 
records.  For example, the immediate cause of death was 
reported as respiratory failure as a consequence of COPD 
caused by smoking; however, the veteran's family members have 
asserted that the veteran did not smoke.  In addition, the 
admission history and physical examination, conducted upon 
admission to the hospital by the same physician who certified 
the death certificate, noted that the veteran did not smoke.  
Furthermore, notations on a prior VA examination included the 
veteran's statement that he had not smoked since the 1940s.  
It was this physician's opinion that "[i]t is highly 
unlikely that an 82-year-old patient who had stopped smoking 
in his early 30s would develop COPD."  The physician further 
noted that the diagnosis of COPD did not appear throughout 
the medical record, including the final admission.  If the 
diagnosis of COPD on the death certificate is incorrect, it 
was this physician's opinion that the notation of COPD 
associated respiratory failure as the immediate cause of 
death must also be incorrect.

Finally, the VA physician noted that chronic lower back pain 
associated with the veteran's service-connected for a back 
condition made it difficult for him to straighten his back.  
X-ray studies were reviewed and noted to include a September 
1997 report showing generalized osteopenia and multiple, 
presumed old, compression fractures of several lumbar 
vertebrae.  A May 1999 chest x-ray study was noted to show 
marked kyphosis of the spine.  The physician cited medical 
research and noted that severe deformities of the thoracic 
spine, especially kyphoscoliosis, can lead to respiratory 
failure.  The physician further noted that the veteran did 
not have scoliosis.  Those deformities of the chest make it 
more difficult for the breathing muscles to move air in and 
out of the deformed chest, eventually causing an increase in 
carbon dioxide levels in the blood.  Those levels are 
measured by an arterial blood gas analysis (ABG).  The only 
ABG included in the record was performed two days before the 
veteran's death and yielded findings that this physician 
interpreted as below the normal range.  Thus, in this 
physician's opinion, that test "conclusively rules out the 
possibility that the veteran was in respiratory failure of 
any etiology at that time."  

The VA physician opined, in conclusion, that the veteran 
suffered from chronic heart disease leading to congestive 
heart failure and finally to a myocardial infarction.  He 
opined that it was "very likely" that the veteran suffered 
a cardiac death.  The physician commented that the extensive 
records were not consistent with the diagnosis and cause of 
death recorded on the death certificate.  The veteran "very 
likely did not" have COPD and therefore could not have died 
from COPD associated respiratory failure.  The ABG obtained 
just prior to the veteran's death was "not compatible with a 
diagnosis of respiratory failure of any cause, including 
thoracic and/or lumbar spine deformities."  The physician 
concluded that the veteran's death was not a consequence of a 
service-connected condition.  

II.  Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).

As noted above, the record does not indicate, and the 
appellant does not contend that a disability resulting in the 
veteran's death originated in service.  Rather, the appellant 
contends that the veteran's service-connected spine 
disability contributed to the respiratory failure listed on 
the veteran's death certificate as the cause of death.  The 
Board notes, however, that, as a layperson without the 
appropriate medical training or expertise, neither the 
appellant nor any of her family members is competent to 
render a probative opinion on a medical matter, such as the 
cause of the veteran's death, or the etiology of a disability 
resulting in the cause of death.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Rather, in order for her to prevail in the current appeal, 
the record must include medical evidence to support the 
claim.  Following a careful review of the evidence of record, 
however, the Board must conclude that the preponderance of 
the evidence is against any finding that the veteran death 
was the result of a respiratory disability, or that there 
exists any nexus between the veteran's death and his service-
connected spine disability.  

Regarding the first point, the cause of the veteran's death, 
the Board acknowledges that the veteran's death certificate 
listed the immediate cause of death as respiratory failure, 
due to or as a consequence of chronic obstructive pulmonary 
disease (COPD) and smoking.  However, the Board finds a VA 
physician's January 2002 opinion more persuasive medical 
evidence on the cause of death question.  In that opinion, 
based on a thorough review of the record, the physician 
concluded that the veteran's death was due to his cardiac 
disability, rather than respiratory failure "of any cause."  
The physician also provided commentary on why the conclusion 
reached therein is different from information noted on the 
death certificate.  Considering the record as a whole, and 
the rationale included in the opinion, the Board believes 
that the cause of death identified on the death certificate 
can be rejected for precisely the reasons cited by the VA 
physician.  That is, the certifying physician, Dr. 
Wohlgemuth, attributed the veteran's respiratory failure to 
smoking, when that same physician had recorded a history 
(consistent with the assertions of the veteran's wife and 
other family members) that the veteran was a nonsmoker.  The 
VA physician referred to the ABG obtained just prior to the 
veteran's death and characterized those test results as 
incompatible with a diagnosis of respiratory failure of any 
cause, including thoracic and/or lumbar spine deformities.  
Furthermore, despite the diagnosis on the death certificate, 
there is no evidence in the record that the veteran suffered 
COPD.  In addition to those discrepancies pointed out by the 
VA physician, the Board notes that the physician who prepared 
and certified the death certificate apparently had not 
treated the veteran for a long period of time and did not 
have access to his complete medical records.  

Given the facts noted above, as well as evidence of treatment 
for a cardiac disability during the veteran's later years, to 
include in connection with the veteran's final 
hospitalization (the initial assessment on admission was 
acute myocardial infarction, based on diagnostic tests and 
findings of congestive heart failure), the Board finds the VA 
examiner's opinion that it is "highly likely" that the 
veteran's death was due to cardiac disability, rather than 
respiratory disability, more probative medical evidence on 
the cause of death question.  The emphasizes that is charged 
with the duty to assess the credibility and weight given to 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has 
fact-finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  See also Evans v. West, 12 Vet. App. 22, 30 
(1998); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition to the foregoing, the Board finds that the record 
presents no competent evidence of a nexus between veteran's 
death and his service-connected spine disability, as the 
appellant contends.  Indeed, following his discussion of the 
cause of the veteran's death, the VA physician who reviewed 
the veteran's claims file in January 2002 concluded that 
there was no relationship between the veteran's death and his 
service-connected disability.  The Board notes that, in the 
course of his discussion, the physician cited medical 
research and noted that severe deformities of the thoracic 
spine, especially kyphoscoliosis, can lead to respiratory 
failure.  In this case, however, the veteran was service-
connected for lumbosacral strain with osteoporosis of the 
spine and a collapsed vertebra.  Even assuming, for the sake 
of argument, that the veteran's service-connected disability 
may have also involved the thoracic spine, the VA physician's 
opinion lends no support whatsoever to the appellant's 
assertions.  Inasmuch as that physician ruled out respiratory 
failure as a cause of the veteran's death, and concluded that 
the veteran's death was not related to a service-connected 
disability, the opinion ultimately militates against the 
appellant's claim.  The Board notes that the January 2002 
opinion is the only medical nexus opinion of record, and the 
appellant has neither presented, nor alluded to the existence 
of any contrary medical opinion (that would, in fact, support 
her assertions).  

Under the circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death, 
claimed as due to service-connected disability, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

